UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6430



LORENZO V. CARRILLO,

                                            Plaintiff - Appellant,

          versus


JAMES A. WILLETT, Assistant Commonwealth’s
Attorney; ROBERT W. BOWEN, Police Officer;
RICHARD JENKINS, Police Officer,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CA-98-173-2)


Submitted:   July 2, 1998                  Decided:   July 29, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Lorenzo V. Carrillo, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lorenzo V. Carrillo, a Virginia inmate, appeals the district

court’s order denying relief on his 42 U.S.C. § 1983 (1994) com-

plaint under 28 U.S.C.A. § 1915A (West Supp. 1997). We have re-

viewed the record and the district court’s opinion and find that

this appeal is frivolous. Accordingly, we dismiss the appeal on the

reasoning of the district court. Carrillo v. Willett, No. CA-98-

173-2 (E.D. Va. Feb. 13, 1998). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




                                 2